 


109 HR 2470 IH: Commission on the Accountability and Review of Federal Agencies Act
U.S. House of Representatives
2005-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2470 
IN THE HOUSE OF REPRESENTATIVES 
 
May 18, 2005 
Mr. Tiahrt introduced the following bill; which was referred to the Committee on Government Reform, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish a commission to conduct a comprehensive review of Federal agencies and programs and to recommend the elimination or realignment of duplicative, wasteful, or outdated functions, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Commission on the Accountability and Review of Federal Agencies Act. 
2.Establishment of Commission 
(a)EstablishmentThere is established the Commission on the Accountability and Review of Federal Agencies (hereafter in this Act referred to as the Commission). 
(b)Membership 
(1)In generalThe Commission shall consist of 12 members, all of whom shall be appointed by the President not later than 90 days after the date of enactment of this Act. 
(2)Chairperson and vice chairpersonThe President shall designate a chairperson and vice chairperson from among the members of the Commission. 
(c)Period of appointment; vacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner as the original appointment. 
(d)Meetings 
(1)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold its first meeting. 
(2)Subsequent meetingsThe Commission shall meet at the call of the chairperson. 
(e)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings. 
3.Duties of the Commission 
(a)DefinitionsIn this section, the following definitions shall apply: 
(1)Agency 
(A)In generalExcept as provided in subparagraph (B), the term agency has the meaning given the term Executive agency under section 105 of title 5, United States Code. 
(B)ExceptionsThe term agency does not include— 
(i)the Department of Defense or its subdivisions; or 
(ii)any agency that solely administers entitlement programs. 
(2)Entitlement programThe term entitlement program means any program that makes payments (including loans and grants), the budget authority for which is not provided for in advance by appropriation Acts, to any person or government if, under the provisions of the law containing such authority, the United States is obligated to make such payments to persons or governments who meet the requirements established by such law. 
(3)Program 
(A)In generalExcept as provided in subparagraph (B), the term program means any activity or function of an agency. 
(B)ExceptionThe term program does not include entitlement programs. 
(b)In generalThe Commission shall— 
(1)evaluate all agencies and programs within those agencies, using the criteria under subsection (c); and 
(2)submit to Congress— 
(A)a plan with recommendations of the agencies and programs that should be realigned or eliminated; and 
(B)proposed legislation to implement the plan described under subparagraph (A). 
(c)Criteria 
(1)DuplicativeIf 2 or more agencies or programs are performing the same essential function and the function can be consolidated or streamlined into a single agency or program, the Commission shall recommend that the agency or program be realigned. 
(2)Wasteful or inefficientThe Commission shall recommend the realignment or elimination of any agency or program that has wasted Federal funds by— 
(A)egregious spending; 
(B)mismanagement of resources and personnel; or 
(C)use of such funds for personal benefit or the benefit of a special interest group. 
(3)Outdated, irrelevant, or failedThe Commission shall recommend the elimination of any agency or program that— 
(A)has completed its intended purpose; 
(B)has become irrelevant; or 
(C)has failed to meet its objectives. 
(d)Systematic assessment of programs 
(1)In generalNot later than 1 year after the date of enactment of this Act, the President shall— 
(A)establish a systematic method for assessing the effectiveness and accountability of agency programs; and 
(B)submit, to the Commission, assessments of not less than 1/2 of all programs covered under subsection (b)(1) that use the method established under subparagraph (A). 
(2)Method objectivesThe method established under paragraph (1) shall— 
(A)recognize different types of federal programs; 
(B)assess programs based primarily on the achievement of performance goals (as defined under section 1115(f)(4) of title 31, United States Code); and 
(C)assess programs based in part on the adequacy of the program’s performance measures, financial management, and other factors determined by the President. 
(3)DevelopmentThe method established under paragraph (1) shall not be implemented until it has been reviewed and accepted by the Commission. 
(4)Consideration of assessmentsThe Commission shall consider assessments submitted under this subsection when evaluating programs under subsection (b)(1). 
(e)Common performance measuresNot later than 1 year after the date of enactment of this Act, the President shall identify common performance measures for programs covered in subsection (b)(1) that have similar functions and, to the extent feasible, provide the Commission with data on such performance measures. 
(f)Report 
(1)In generalNot later than 2 years after the date of enactment of this Act, the Commission shall submit to the President and Congress a report that includes— 
(A)the plan described under subsection (b)(2)(A), with supporting documentation for all recommendations; and 
(B)the proposed legislation described under subsection (b)(2)(B). 
(2)Use of savingsThe proposed legislation described under subsection (b)(2)(B) shall provide that all funds saved by the implementation of the plan described under subsection (b)(2)(A) shall be used to— 
(A)support other domestic programs; or 
(B)pay down the national debt. 
(3)Relocation of Federal employeesThe proposed legislation under paragraph (1)(B) shall provide that if the position of an employee of an agency is eliminated as a result of the implementation of the plan under paragraph (1)(A), the affected agency shall make reasonable efforts to relocate such employee to another position within the agency or within another Federal agency. 
4.Powers of the Commission 
(a)HearingsThe Commission or, at its direction, any subcommittee or member of the Commission, may, for the purpose of carrying out this Act— 
(1)hold such hearings, sit and act at such times and places, take such testimony, receive such evidence, and administer such oaths as any member of the Commission considers advisable; 
(2)require, by subpoena or otherwise, the attendance and testimony of such witnesses as any member of the Commission considers advisable; and 
(3)require, by subpoena or otherwise, the production of such books, records, correspondence, memoranda, papers, documents, tapes, and other evidentiary materials relating to any matter under investigation by the Commission. 
(b)Subpoenas 
(1)IssuanceSubpoenas issued under subsection (a) shall bear the signature of the chairperson of the Commission and shall be served by any person or class of persons designated by the chairperson for that purpose. 
(2)EnforcementIn the case of contumacy or failure to obey a subpoena issued under subsection (a), the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found, may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court. 
(c)Information from Federal agenciesThe Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to carry out this Act. Upon request of the chairperson of the Commission, the head of such department or agency shall furnish such information to the Commission. 
(d)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government. 
(e)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property. 
5.Commission personnel matters 
(a)Compensation of members 
(1)Non-federal membersExcept as provided under subsection (b), each member of the Commission who is not an officer or employee of the Federal Government shall not be compensated. 
(2)Federal officers or employeesAll members of the Commission who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States. 
(b)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. 
(c)Staff 
(1)In generalThe chairperson of the Commission may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties. The employment of an executive director shall be subject to confirmation by the Commission. 
(2)CompensationUpon the approval of the chairperson, the executive director may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the maximum rate payable for a position at GS–15 of the General Schedule under section 5332 of such title. 
(3)Personnel as Federal employees 
(A)In generalThe executive director and any personnel of the Commission who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title. 
(B)Members of CommissionSubparagraph (A) shall not be construed to apply to members of the Commission. 
(d)Detail of government employeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege. 
(e)Procurement of temporary and intermittent servicesThe chairperson of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title. 
6.Termination of the CommissionThe Commission shall terminate 90 days after the date on which the Commission submits the report under section 3(f). 
7.Congressional consideration of reform proposals 
(a)DefinitionsIn this section: 
(1)Implementation billThe term implementation bill means only a bill which is introduced as provided under subsection (b), and contains the proposed legislation included in the report submitted to Congress under section 3, without modification. 
(2)Calendar dayThe term calendar day means a calendar day other than 1 on which either House is not in session because of an adjournment of more than 3 days to a date certain. 
(b)Introduction; referral; and report or discharge 
(1)IntroductionOn the first calendar day on which both Houses are in session, on or immediately following the date on which the report is submitted to Congress under section 3, a single implementation bill shall be introduced (by request)— 
(A)in the Senate by the Majority Leader of the Senate, for himself and the Minority Leader of the Senate, or by Members of the Senate designated by the Majority Leader and Minority Leader of the Senate; and 
(B)in the House of Representatives by the Speaker of the House of Representatives, for himself and the Minority Leader of the House of Representatives, or by Members of the House of Representatives designated by the Speaker and Minority Leader of the House of Representatives. 
(2)ReferralThe implementation bills introduced under paragraph (1) shall be referred to any appropriate committee of jurisdiction in the Senate and any appropriate committee of jurisdiction in the House of Representatives. A committee to which an implementation bill is referred under this paragraph may report such bill to the respective House without amendment. 
(3)Report or dischargeIf a committee to which an implementation bill is referred has not reported such bill by the end of the 15th calendar day after the date of the introduction of such bill, such committee shall be immediately discharged from further consideration of such bill, and upon being reported or discharged from the committee, such bill shall be placed on the appropriate calendar. 
(c)Floor consideration 
(1)In generalWhen the committee to which an implementation bill is referred has reported, or has been discharged under subsection (b)(3), it is at any time thereafter in order (even though a previous motion to the same effect has been disagreed to) for any Member of the respective House to move to proceed to the consideration of the implementation bill, and all points of order against the implementation bill (and against consideration of the implementation bill) are waived. The motion is highly privileged in the House of Representatives and is privileged in the Senate and is not debatable. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the implementation bill is agreed to, the implementation bill shall remain the unfinished business of the respective House until disposed of. 
(2)AmendmentsAn implementation bill may not be amended in the Senate or the House of Representatives. 
(3)DebateDebate on the implementation bill, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between those favoring and those opposing the resolution. A motion further to limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the implementation bill is not in order. A motion to reconsider the vote by which the implementation bill is agreed to or disagreed to is not in order. 
(4)Vote on final passageImmediately following the conclusion of the debate on an implementation bill, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the appropriate House, the vote on final passage of the implementation bill shall occur. 
(5)Rulings of the Chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate or the House of Representatives, as the case may be, to the procedure relating to an implementation bill shall be decided without debate. 
(d)Coordination with action by other HouseIf, before the passage by 1 House of an implementation bill of that House, that House receives from the other House an implementation bill, then the following procedures shall apply: 
(1)NonreferralThe implementation bill of the other House shall not be referred to a committee. 
(2)Vote on bill of other HouseWith respect to an implementation bill of the House receiving the implementation bill— 
(A)the procedure in that House shall be the same as if no implementation bill had been received from the other House; but 
(B)the vote on final passage shall be on the implementation bill of the other House. 
(e)Rules of Senate and House of RepresentativesThis section is enacted by Congress— 
(1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of an implementation bill described in subsection (a), and it supersedes other rules only to the extent that it is inconsistent with such rules; and 
(2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House. 
8.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for carrying out this Act for each of the fiscal years 2004 through 2006. 
 
